Citation Nr: 0523306	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a 30 percent evaluation effective November 19, 
2002.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
service-connected PTSD has not been manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A mental health assessment conducted by a social worker from 
Bell Behavioral Services in December 2002 and January 2003 
indicated that the veteran was staying at Jacobetti Veterans 
Home during the fall while he was recovering from a broken 
kneecap.  

The veteran reported that prior to 1970 he drank more than he 
should have after the war because there was nothing else to 
do in Big Bay, Michigan, and he got tired of it.  During his 
drinking years, the veteran indicated that he smashed a 
couple of cars and was stopped once for drinking and driving, 
but was not arrested.  The veteran reported no history of 
violence.  It was noted that the veteran reported symptoms 
congruent with PTSD such as nervousness since the war, 
especially with loud noises making him jumpy.  He reported 
sleeping problems which started later with some nightmares 
but the frequency had diminished to very few dreams about the 
war now.  He thought about the war sometimes, remembering 
incidents such as when they crossed the Rhine and their boat 
sunk; from there on, it was heavy fighting and taking a 
couple of towns.  The veteran was also sad about friends that 
were lost and he thought about the war more in the winter 
becoming more depressed in the winter.

The examiner noted that the three sessions spent talking 
about the war escalated the veteran's thoughts about the war, 
with reported increased anxiousness and waking during the 
night.  He noted that none of the stated symptoms were 
particularly bad, disabling, or dysfunctional for him.  The 
veteran indicated that he decided to move into Jacobetti Home 
for Veterans during the winter as he recognized that some of 
his depression stemmed from being alone all winter, cooped up 
in his house in Big Bay.  He wanted to be around people; at 
their last session, he had been living at Jacobetti for about 
two weeks and he loved the interaction with other veteran's, 
the activities, the food, and the convenience of not having 
to do everything for himself.  He planned to move back to his 
house for the summer, but intended to keep going back to 
Jacobetti for the winters, and perhaps live there permanently 
if he needed to for health reasons.  

The veteran reported that he was always able to feel and show 
loving feelings toward his wife, daughter, and extended 
family members.  He had some old friends in Big Bay whom he 
interacted with in the summer when he was able to get out and 
around; he noted that they were also helpful to him in the 
summer with chores and keeping an eye on him.  He stated that 
he already had new friends at Jacobetti.

The veteran's leisure activities included talking to the 
guys, walking, playing cribbage, fishing, reading, watching 
TV, craft activities, and movie night at Jacobetti.  It was 
noted that the veteran needed to be around people for contact 
and emotional support.  It was noted that the veteran worked 
in maintenance at Northern Michigan University for 15 1/2 years 
before he retired in April 1982; prior to this job he did a 
little bit of everything.  The veteran reported that he 
always worked and had no problems in his work history.  

The examination showed the veteran to be oriented times 
three; his appearance was appropriate with good grooming.  
His attitude was cooperative, friendly, and outgoing.  His 
motor activity was normal and his speech was unremarkable.  
His affect and mood were congruent, broad.  The veteran's 
thoughts were appropriate, with no signs of thought disorder 
during this session, goal directed, logical, and rational.  
There was no perceptual distortion noted.  His memory and 
concentration were intact.  It was noted that the veteran's 
intelligence was not formally assessed but appeared to be 
average.  His judgment and insight were good.

The veteran reported slight to moderate problems in 
restlessness, physical pain in knees and hips, vivid memories 
of unpleasant prior experiences (war), and avoidance of 
activities that remind him of the war.  The veteran reported 
moderate problems in being easily fatigued, no leisure 
activities, difficulty concentrating, and difficulty with 
memory, excessive jumpiness, and loss of interest in usual 
activities (not reading as much).  He reported slight 
problems in irritability, disgusted most of the time, 
inability to express feelings, tension and anxiety, waking 
during the night, depression, waking early in the morning, 
and loss of five pounds in weight in the last two to three 
months.

It was noted that the veteran completed an Impact of Event 
Scale, which covered "crossing the Rhine River and we lost a 
lot of men that day."  He stated that often he stayed away 
from reminders of it and pictures of it popped into his mind.  
Sometimes he thought about it when he did not mean to, he had 
trouble falling or staying asleep or staying asleep because 
pictures of it came into his mind, he had waves of strong 
feelings about it, he had dreams about it, and he felt as if 
it had not happened at all.  He was aware that he had a lot 
of feelings about it but he did not deal with them, he tried 
not to think about it, any reminder brought back feelings 
about it, and his feelings about it were kind of numb; he 
rarely avoided letting himself get upset about it when he was 
reminded of it.  He tried not to talk about it and did not 
try to remove it from his memory.  

It was noted that there was no imminent danger of suicide 
based on history, self-report, or presentation during the 
session.  There was no imminent risk homicide based on 
history, self-report, or presentation during the session.

It was noted that the veteran was experiencing mild to 
moderate PTSD symptoms, which started soon after he returned 
from World War II.  He reported that these were not overly 
disturbing to him, but the examiner noted that the veteran's 
answers on the Impact of Event Scale and his Symptom 
Checklist both indicate that he had some disturbance from 
these symptoms which affect him to some degree.  The examiner 
indicated that the veteran seemed to be an adaptable man and 
he showed that he could make and execute positive decisions 
in his best interest.  The examiner noted that the veteran 
might have masked his PTSD by thinking of these symptoms as 
related to his depression and his depression was most likely 
tied in with his PTSD, but also was related to his status of 
being alone now and feeling more acutely a sense of 
loneliness.  It was noted that his decision to move to 
Jacobetti appeared to be a very good one; he seemed to be 
functioning very well there and enjoying a better quality of 
life.  The examiner indicated that the veteran had always 
been very active and able to feel and show loving feelings 
which along with his wanting to be with others negates the 
isolation seen in so many with PTSD.  The veteran indicated 
that he only wanted an assessment and did not want any 
psychotherapy or group therapy at this time.  The Axis I 
diagnosis was PTSD, mild to moderate.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 
65, present, 68 past year.

At his November 2003 VA examination the examiner went over 
the social worker's mental health assessment from Bell 
Behavioral Services in December 2002 and January 2003.  The 
veteran reported that he had difficulty with his nerves and 
being nervous for a number of years.  Specifically, he stated 
that since returning home from World War II he had difficulty 
with chronic feelings of anxiety and tension.  The veteran 
went on to say that he had a difficult time adjusting to a 
lot of noise or sharp noises or loud noises.  He stated he 
often startled to such noises and that such noises increased 
his anxiety.  In addition, he stated that he noticed that his 
anxiety became worse over the past 20 years since he retired 
at age 65.  He also went on to say that his sleeping had not 
been very good and although he was taking a sleeping 
medication that reportedly helped, the veteran stated that he 
woke up three to four times a night, particularly over the 
past couple of years.  He was unsure why he woke up but 
stated that he had nightmares in the past but occasionally 
had them in the present.  

The veteran reported that he no longer had too many memories 
of the war but once in a while, approximately four to five 
times a month, he would reportedly have a "strong 
recollection" of the war that caused anxiety and disruption.  
The veteran indicated that he believed the war changed him as 
a person because he said he "saw a lot into and did a lot of 
things he never would have done before" and stated he felt 
that he lost his innocence and described having difficulty 
showing his feelings.

The veteran reported that he often became depressed during 
the wintertime and often felt cooped up in his house during 
the winter and the idle time led him to think more about the 
war, which in turn led him to become sad and depressed.  
While depressed, he reportedly did not do things he should 
do.  He also complained of feelings of sadness and 
hypersomnia.  During the warmer months, he was reportedly 
able to keep active.  

The veteran described his periods of depression as lasting 
several months, usually the length of the winter.  In the 
past, the veteran stated that he sought treatment on one 
occasion in the past few years where he was placed on 
antidepressant medication the period of a few months.  He 
found that this was helpful to him.  Upon returning home from 
the war, he stated that he used to drink heavily to the point 
of intoxication on weekends.  He reported that drinking 
helped to settle his nerves.  He indicated that he continued 
to drink on weekends until about seven to eight years ago 
where he slowed down or decreased his drinking.  

The veteran denied having a history of treatment of any 
mental health problems, with the exception to the previously 
reported assessment and counseling in January 2003.  

It was noted that the veteran lived in Jacobetti Home for 
Veterans and moved there approximately one year ago because 
of the loneliness and depression that he experienced in the 
winter at his home in Big Bay.  The veteran stated that he 
enjoyed living at the home because it provided more social 
interaction.  The veteran indicated that he lived in Big Bay 
most of his life and his family moved there in 1917 and he 
lived in the small town.  The veteran described good 
relationships within his family with his parents and denied 
any history of abuse.  The veteran's wife died seven years 
ago and she had four children from her previous marriage.  He 
indicated that they adopted a child and he was in contact 
with all of the children.  With regard to employment, the 
veteran stated that he worked in lumber, a sawmill, 
underground mining, car factories, and on a farm.  His 
longest period of employment was in maintenance at Northern 
Michigan University where he retired in 1982.  The veteran 
denied any problems during his work career or any 
interference from his symptoms.  

The examination showed the veteran to be friendly; he smiled, 
and shook the examiner's hand.  His dress was casual and 
hygiene was good.  He was very cooperative throughout the 
evaluation and eye contact was good.  Psychomotor activity 
was calm.  The veteran's speech was adequate and 
characterized by normal rate, rhythm, and articulation.  He 
had some difficulty hearing on occasion during the evaluation 
and his mood was mildly depressed.  His affect was congruent 
in tone but broad and reactive.  The veteran smiled socially 
and his thought processes were intact and characterized as 
logical, sequential, and goal directed.  There was no 
evidence of psychosis, audio or visual hallucinations, or 
delusions.  Thought content was unremarkable and he denied 
suicidal or homicidal ideation.  There were no observed 
difficulties with attention and concentration.  The veteran 
was given the Folstein standardized Mini Mental status 
examination.  On examination he scored 28 out of 30 
suggesting that no obvious global signs of cognitive 
impairment.  

The examiner noted that the diagnostic impressions indicated 
symptoms both of depression and anxiety.  The veteran's 
primary symptoms appeared to be chronic autonomic 
hyperarousal that manifested itself with physiological 
tension, anxiety, exaggerated startle, and decreased 
tolerance for stimuli.  He stated that he had these symptoms 
since returning home from the war.  In addition, he described 
a long history of intrusive reexperiencing of traumatic 
incidents experienced during the war.  At present, the 
examiner noted, these symptoms appeared to be mild and 
episodic.  The veteran also reported decreased range of 
emotional expression.  The examiner indicated, that it was 
probable, that the veteran has had PTSD, chronic.  At 
present, the symptoms appeared to be mild or residual in 
nature.  The veteran's depression appeared to be seasonal in 
nature and secondary to his symptoms of PTSD, according to 
the veteran his decreased activity in the winter months 
caused more reflection and intrusive ideation regarding war 
trauma leading to increased sadness and depression.  

The examiner noted that at present the veteran's symptoms 
appeared to be mild to moderate and he appeared to function 
at GAF of 65.

At his May 2005 VA examination, the veteran reported that he 
continued to reside at the Jacobetti Home for Veterans in 
Marquette.  The examiner noted that the claims file was 
reviewed and summarized the November 2003 VA examination.  
The veteran denied being hospitalized for medical or 
psychiatric reasons since his last examination during 
November of 2003.  He noted that he had been diagnosed with a 
valve heart problem some time during 2004.  He also reported 
chronic stomach upset, noting "My stomach's been upset all 
my life, I guess."  The veteran reported regular visits with 
his adopted daughter, who was married and living with her 
family in the city of Big Bay, Michigan.  

The veteran described his current daytime routine as "not 
much."  He noted that he spent time walking outside and 
sleeping during the daytime hour.  He occasionally would 
read, but stated that he was blind in one eye as a result of 
a childhood accident with a whittling knife.  

When questioned regarding his continued symptoms of PTSD, the 
veteran acknowledged that he was nervous and got excited.  
When asked if there were any specific symptoms he stated, "I 
don't know of any."  When asked if he continued to be 
plagued by dreams or nightmares, he stated "No."  
Persistent questioning by the evaluator did reveal that the 
veteran still had one nightmare on average per year of his 
military experience.  When asked to describe these phenomena, 
he stated, "It's not a problem, only once in a while, about 
the war, just fighting."  

The examiner noted that in an effort to prompt the veteran to 
share additional details of his stress disorder, a copy of a 
letter submitted requesting an increase from his current 30 
percent to 50 or 70 percent was read to him.  In responding 
to the evaluator's reading of this same document, he stated, 
"I don't think it's that bad."  The veteran denied that he 
was currently seeing a psychologist, stating that he had only 
one visit with this mental health care practitioner over the 
past year.  He indicated that he had been referred to this 
mental health care practitioner by his representative.  

The veteran did note that he was occasionally bothered by 
"loud noises."  He indicated that these events would often 
cause him to "get to shaking."  The veteran's hands were 
noted to be somewhat tremulous during the course of the 
evaluation process, although he did indicate the possibility 
that this might be related to undiagnosed Parkinson's 
syndrome.  

When asked if he had any intrusive recollections of his war 
experience, he stated "No."  The veteran did acknowledge a 
history of dysphoria, noting "Oh, yah.  Well, living in the 
home, for one thing, you just can't do what you want to do, 
like at home."  The examiner noted that even after 
questioning the veteran on several additional occasions, he 
denied being able to relate any additional increase in the 
symptoms of PTSD.

The veteran came to his scheduled interview in a casual 
jacket, sports shirt, slacks, socks, and shoes.  His physical 
appearance and dress was excellent.  His general mood and 
demeanor was pleasant and cooperative.  He did have great 
difficulty hearing, and when the evaluator questioned him 
regarding his hearing acuity, he admitted that he had not 
replaced the batteries in his hearing device.  His hands were 
noted to be tremulous throughout most of the evaluation 
process.  Otherwise, he did not appear to be in significant 
distress.  There was no evidence of psychosis and no aberrant 
mannerisms were observed.  He shook the evaluator's hand upon 
departing the office.  

The veteran demonstrated good reality accuracy, correctly 
noting the time, date, and place.  He demonstrated some 
deficits in short-term memory and recall, being able to 
recall 3 words presented to him immediately, but only 1 in 10 
minutes.

The veteran successfully completed the serial 3's backwards 
from 100 without error after 2 trials.  He initially 
completed this task by stating "100-99-98."  When the 
examiner repeated his earlier instructions, he then executed 
the same, counting backwards from 100 to 70.

The veteran additionally completed several simple 
mathematical problem-solving tasks involving addition, 
subtraction, multiplication, and division.  He demonstrated 
good abstract thinking when he interpreted the popular 
proverb "Strike while the iron is hot."  The veteran 
demonstrated good social judgment and comprehension, as well 
as an adequate fund of general information.  

In conclusion, the evaluator did not note any significant 
increase in the veteran's PTSD symptoms since his last rating 
examination conducted during November of the year 2003.  The 
veteran was assessed a GAF of 65.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated December 2002 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The December 2002 letter indicated that the RO had 
received the veteran's claim for service connection for PTSD.  
The letter informed the appellant of what the evidence must 
show to establish entitlement to the benefit he wanted.  

The December 2002 letter informed the appellant that he had 
one year from the date of the letter to submit information.  
The appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the December 2002 letter was sent, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective November 19, 2002.  The veteran then 
appealed that decision indicating that his disability was 
more severe than the assigned 30 percent evaluation.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue, i.e., in this case a claim for an increased 
evaluation.  VAOPGCPREC 8-2003.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected PTSD is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.



Analysis

VA examinations and an April 2003 private examination report 
suggest that the veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. The veteran has been assessed GAF 
scores of between 65 and 68 representative of mild to 
moderate symptoms.

Medical evaluations show no evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, a rating in excess of 30 percent is not 
warranted for PTSD.

It is noted that the veteran resides at the Jacobetti Home 
for Veterans because he wanted to socialize and be around 
others due to the loneliness and depression that he 
experienced in the winter months at his home in Big Bay.  At 
his May 2005 VA examination, the examiner noted that the 
veteran's physical appearance and dress was excellent.  His 
general mood and demeanor was pleasant and cooperative.  His 
hands were noted to be tremulous throughout most of the 
evaluation process; otherwise, he did not appear to be in 
significant distress.  There was no evidence of psychosis and 
no aberrant mannerisms were observed.  The veteran 
demonstrated good abstract thinking, social judgment, and 
comprehension, as well as adequate fund of general 
information.  The examiner noted that when the veteran was 
questioned regarding increased symptoms, etc., he stated "I 
don't think it's that bad."  The veteran indicated that he 
was experiencing traumatic nightmares of his combat 
experience on average of once yearly.  He did indicate that 
he was bothered by loud noises, and that such might sometimes 
produce "shaking" in his hands.  When asked if he was 
plagued by intrusive recollections of the war, he stated 
"No."

The veteran's claim of entitlement to an initial evaluation 
in excess of 30 percent for PTSD is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the evaluations 
assigned have taken this into consideration.  Moreover, the 
record does not show that the PTSD has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


